 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
|

 

. . . : re JAN 2 r 2020
Lodging Solutions, LLC d/b/a Accommodations be ee
Plus International, ~
Plaintiff, 19-CV-10806 (AJN)
—V—- ORDER

Robert Miller, Fleetcor Technologies, Inc.,
Travelliance, Inc., and Corporate Lodging
Consultants, Inc.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

The Court erroneously scheduled an initial pre-trial conference in this matter for “Friday,
April 15, 2020.” Dkt. No. 74. The correct date and time for the initial pre-trial conference is
Friday, April 17, 2020 at 3:15 p.m.

SO ORDERED.

Dated: January 27 , 2020
New York, New York

 

 

dts lq

ALISO¥ J. NATHAN
~ United on District Judge

 
